Case: 1:20-cr-00880 Document #: 1 Filed: 12/10/20 Page 1 of 6 PagelD #:1

AO 91 (Rey. 11/11) Criminal Complaint AUSA Patrick Mott (312) 554-9133
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

UNITED STATES OF AMERICA FIL Ee D

CASE NUMBER: 20 CR 880

MAURICE BARFIELD GASISTreg,
| ABRIEY ) TE WUD Gc
CRIMINAL COMPLAINT WUENTES

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about December 8, 2020, at Chicago, in the Northern District of Illinois, Eastern Division, the

defendant violated:
Code Section Offense Description

Title 18, United States Code, Section knowing that he had previously been convicted of a

922(g)(1) crime’ punishable by a term of imprisonment
exceeding one year, did knowingly possess, in and
affecting interstate commerce, a firearm, namely, a
loaded Taurus G2C 9-millimeter semiautomatic
pistol, bearing serial number TLX53045, which
firearm had traveled in interstate commerce prior to
defendant’s possession of the firearm

This criminal complaint is based upon these facts:

_X_ Continued on the attached sheet. (/ LL
‘ A a Pal

SHUA CARROLL
Special Agent, Federal Bureau of Investigation
(FBD

Pursuant to Fed. R. Crim. P. 4.1, this Complaint is presented by reliable electronic means. The above-
named agent provided a sworn statement attesting to the truth of the Complaint and Affidavit by telephone.

Date: December 10, 2020 Fret To

Judge’s signature

City and state: Chicago, Illinois GABRIEL A. FUENTES, U.S. Magistrate Judge
Printed name and title

 
Case: 1:20-cr-00880 Document #: 1 Filed: 12/10/20 Page 2 of 6 PagelD #:2

_ UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
AFFIDAVIT

I, JOSHUA CARROLL, being duly sworn, state as follows:

1. I am a Special Agent with the Federal Bureau of Investigation (FBN),
and have been so employed for one year. I am a member of the FBI's Violent
Crimes/Fugitive Task Force (“VC/FTF’). My current responsibilities include the
investigation of violent crimes, including, among others, kidnapping, bank robbery, —
and the apprehension of violent fugitives.

2. The facts set forth in this affidavit are based on my personal knowledge,
my training and experience, and information provided to me by various law
enforcement personnel. This affidavit is submitted in support of a criminal complaint
alleging that MAURICE BARFIELD has violated Title 18, United States Code,
Section 922(g)(1). Because this affidavit is being submitted for the limited purpose
of establishing probable cause in support of a criminal complaint charging
BARFIELD with possession of a firearm by a convicted felon, I have not included each
and every fact known to me concerning this investigation. I have set forth only the
facts that I believe are necessary to establish probable cause to believe that the

defendant committed the offense alleged in the complaint.
Case: 1:20-cr-00880 Document #: 1 Filed: 12/10/20 Page 3 of 6 PagelD #:3

I. FACTS SUPPORTING PROBABLE CAUSE

A. BARFIELD’s Possession of a Firearm

3. On or about December 8, 2020, the VC/FTF was assisting the Cicero
Police Department with executing an arrest warrant for BARFIELD. Prior to
December 8, 2020, members of the VC/FTF reviewed information related to
BARFIELD’s physical appearance and vehicles used by BARFIELD, including a black
Kia Optima with Illinois license plate CH 97494. At approximately 8:28 a.m. on
December 8, 2020, I observed the black Kia Optima parked on South Maryland
Avenue south of East 104th Street, Chicago, Dlinois. At approximately 9:40 am., a
VC/FTF member observed a black male matching the approximate height and weight
of BARFIELD walk to the black Kia Optima, open the vehicle’s door, and enter the
vehicle. VC/ETF members then approached the vehicle, confirmed that the male was
BARFIELD, and placed him under arrest.

4. At the time BARFIELD was arrested, he was wearing a blue Lacoste
shoulder bag. The bag was located over BARFIELD’s shoulder, beneath his black
hooded sweatshirt. BARFIELD stated to one of the VC/FTF members that his “baby”
was in the bag. BARFIELD further stated that his “baby” was a gun. One of the
VC/FTF members then opened the blue Lacoste shoulder bag, identified a Taurus .

G2C 9-millimeter semiautomatic pistol, bearing serial number TLX53045 (the
Case: 1:20-cr-00880 Document #: 1 Filed: 12/10/20 Page 4 of 6 PagelD #:4

“Subject Firearm”), and, after obtaining gloves, removed the Subject Firearm from
the bag.

5. After a VC/FTF member asked BARFIELD if there was a bullet loaded
in the chamber of the Subject Firearm, BARFIELD confirmed that there was, but
that the safety was on. BARFIELD added that he kept the Subject Firearm for
personal protection and that he had to be ready. A VC/FTF member rendered the
Subject Firearm safe by removing the magazine, which was later determined to
contain seven live rounds of 9-millimeter ammunition, and removing one live round
of ammunition from the chamber.

6. BARFIELD was transported by Chicago Police Department officers to
the District 5 Police Station for processing. BARFIELD was not questioned by law
enforcement while in custody at the District 5 Police Station, but he did make
multiple unsolicited statements while in custody. For example, while BARFIELD
was in the District 5 Police Station, multiple VC/FTF members heard BARFIELD
state that he kept the Subject Firearm on him for protection.

B. BARFIELD’s Criminal History

7, According to court records and law enforcement criminal databases,
BARFIELD has prior felony convictions that include:

a. On or about May 15, 2007, BARFIELD was convicted of
possession of 100-400 grams of heroin, in violation of 720 ILCS 570.0/402-A-1-B, in

the Circuit Court of Cook County. The statutory maximum sentence for a violation
Case: 1:20-cr-00880 Document #: 1 Filed: 12/10/20 Page 5 of 6 PagelD #:5

of 720 ILCS 570.0/402-A-2-B, a class 1 felony, is thirty years of imprisonment.
BARFIELD was sentenced to eight years of imprisonment.

b. On or about March 23, 2012, BARFIELD was convicted of felony
failure to return from furlough while serving a sentence based on a felony conviction,
in violation of 720 ILCS 5/31-6(a), in the Circuit Court of Henry County. The statutory
maximum sentence for a violation of 720 ILCS 5/31-6(a) involving a failure to return
from furlough, a class 3 felony, is five years of imprisonment. BARFIELD was
sentenced to 180 days’ imprisonment and two years of conditional discharge.

Cc. On or about January 11, 2018, BARFIELD was convicted of
unlawful restraint, in violation of 720 ILCS 5.0/10-3, in the Cook County Circuit
Court. The statutory maximum sentence for a violation of 720 ILCS 5.0/10-3, a class
4 felony, is three years of imprisonment. BARFIELD was sentenced to two years of
imprisonment.

_C. Interstate Nexus
' 8. On December 9, 2020, I spoke to FBI Special Agent Dustin Gourley, who
told me the following:

a. Special Agent Gourley is a certified interstate nexus expert for
firearms and ammunition.

b. Based upon his training and experience and the research he
conducted, Special Agent Gourley stated that Taurus G2C 9-millimeter

semiautomatic pistols are manufactured outside of the state of Ilinois.
Case: 1:20-cr-00880 Document #: 1 Filed: 12/10/20 Page 6 of 6 PagelD #:6

9. Therefore, the Subject Firearm traveled in interstate commerce prior to
BARFIELD’s possession of the Subject Firearm.
II. CONCLUSION

10. For all the reasons described above, I respectfully submit that there is
probable cause to believe that BARFIELD, knowing that he had been convicted of a
crime punishable by a term of imprisonment exceeding one year, did knowingly
possess, in and affecting interstate commerce, a loaded Taurus G2C 9-millimeter
semiautomatic pistol, bearing serial number TLX53045, which firearm had traveled
in interstate commerce prior to defendant’s possession of the firearm, in violation of

Title 18, United States Code, Section 922(g)(1)

Dh A AFFIANT SAYETH NOT.
te. Ce

JOSHUA in
eat Agent, Federal Bureau of
Investigation

SWORN TO AND AFFIRMED by telephone December 10, 2020.
Fe, t ;

Honorable GABRIEL A. FUENTES
United States Magistrate Judge
